Case: 1:20-cv-00017-GHD-DAS Doc #: 46 Filed: 12/11/20 1 of 2 PagelD #: 2032

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

JAGER PRO INC. PLAINTIFF
VS. CIVIL ACTION NO. 1:20-CV-17-GHD-DAS

BACKWOODS SOLUTIONS, LLC; and
WILDLIFE DOMINION MANAGEMENT LLC DEFENDANTS

ORDER GRANTING DEFENDANTS’ MOTIONS TO STAY PROCEEDINGS PENDING
INTER PARTES REVIEW OF PLAINTIFF’S PATENTS

Presently before the Court is Defendants Backwoods Solutions, LLC, and Wildlife
Dominion Management LLC’s Motion to Stay Proceedings Pending Inter Partes Review of
Plaintiff's Patents [33]. For the reasons stated in the Court’s associated Opinion on the matter, the
Defendants’ Motion [33] is GRANTED AS STIPULATED.

It is ORDERED that within fourteen (14) days, the Defendants shall each either (1) file
with the Court a signed copy of the following stipulation, or (2) notify the Court in writing of their

decision not to sign the following stipulation:

As a condition of the stay, Defendant may not argue invalidity at trial based on
prior art printed publications that were submitted to the Patent Trial and Appeal
Board (“the Board”) of the United States Patent and Trademark Office (“USPTO”)
in the Inter Partes review (“IPR”) proceeding pertaining to this case, as well as any
prior art printed publications submitted in any newly requested reexamination
process. However, Defendant will be permitted to rely for obviousness on the
combination of printed publication references that were submitted by petitioner in
the IPR process with prior art that was not so submitted. Should the Defendant
seek a request for reexamination, it must do so within ninety (90) days of filing its
stipulation. The Defendant agrees to be bound by the Board’s ruling to the same
extent as the petitioner that filed the request for review, subject to the rights existing
after any ruling is made, such as the right to an appeal.

It is further ORDERED that as to each Defendant entering into the stipulation, a stay of

all proceedings shall ensue.
Case: 1:20-cv-00017-GHD-DAS Doc #: 46 Filed: 12/11/20 2 of 2 PagelD #: 2033

It is so ORDERED, this the {| day of Th.

aN Yai,

 

SENIOR U.S. DISTRICT JUDGE
